Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 1 of 25 PageID #: 1688



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  DERRICK SUTTON,

              Petitioner,

  v.                                      CIVIL ACTION NO. 1:18CV163
                                          CRIMINAL ACTION NO. 1:17CR27
                                                (Judge Keeley)

  UNITED STATES OF AMERICA,

              Respondent.


                   MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
            DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
       OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

         Pending before the Court is the amended pro se motion filed by

  the petitioner, Derrick Sutton (“Sutton”), to vacate, set aside, or

  correct a sentence pursuant to 28 U.S.C. § 2255, and a motion for

  appointment of counsel. For the reasons that follow, the Court

  DENIES Sutton’s § 2255 motion (Dkt. No. 11),1 DENIES AS MOOT his

  motion for appointment of counsel (Dkt. No. 24), and DISMISSES this

  case WITH PREJUDICE.

                                 I. BACKGROUND

  A. Procedural History

         On August 28, 2017, Sutton pleaded guilty to one count of

  possession with intent to distribute cocaine base, in violation of

  21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Case No. 1:17CR27, Dkt.


         1
         All docket numbers, unless otherwise noted, refer to Case
  No. 1:18CV163.
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 2 of 25 PageID #: 1689



  SUTTON V. USA                                                    1:18CV163
                                                                   1:17CR27

                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

  No. 56). On January 3, 2018, the Court sentenced him to 151 months

  of imprisonment followed by 3 years of supervised release (Id.,

  Dkt. No. 95).

        On January 11, 2018, Sutton appealed to the United States

  Court of Appeals for the Fourth Circuit, questioning whether his

  counsel had rendered ineffective assistance by failing to advise

  him that he would likely be sentenced as a career offender (Id.,

  Dkt. No. 97). On June 25, 2018, the Fourth Circuit affirmed this

  Court’s judgment (Id., Dkt. Nos. 137, 138).

        On August 21, 2018, Sutton, acting pro se, filed a motion

  pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct his

  sentence,    asserting    again   that    he   had   received   ineffective

  assistance based on his counsel’s failure to advise him of the

  possibility that he could be sentenced as a career offender (Id.,

  Dkt. No. 150; Case No. 1:18CV163, Dkt. No. 1). On May 15, 2018,

  Magistrate Judge Michael J. Aloi directed the Government to respond

  to Sutton’s motion (Case No. 1:17CR27, Dkt. No. 48).

        On November 26, 2018, Sutton moved to amend his § 2255 motion,

  which Magistrate Judge Aloi granted (Id., Dkt. Nos. 161, 169).

  Thereafter, on April 2, 2019, Magistrate Judge Aloi ordered the


                                        2
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 3 of 25 PageID #: 1690



  SUTTON V. USA                                                    1:18CV163
                                                                   1:17CR27

                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

  Government to respond to Sutton’s motion (Id., Dkt. No. 169).

  Sutton has advanced three grounds in this amended motion: (1) that

  his counsel’s performance was objectively unreasonable; (2) that he

  was prejudiced by his counsel’s deficient performance; and (3) that

  he is entitled to an evidentiary hearing (Id., Dkt. No. 163).

  Following the Government’s response, Sutton did not file a reply

  brief, but instead moved the Court to appoint counsel for him to

  obtain copies of various statutes and to assist with the case (Id.,

  Dkt. No. 180).

                              II. APPLICABLE LAW

        28 U.S.C. § 2255(a) permits federal prisoners who are in

  custody to assert the right to be released if “the sentence was

  imposed in violation of the Constitution or laws of the United

  States,” if “the court was without jurisdiction to impose such

  sentence,” or if “the sentence was in excess of the maximum

  authorized by law, or is otherwise subject to collateral attack.”

  A petitioner bears the burden of proving any of these grounds by a

  preponderance of the evidence. See Miller v. United States, 261

  F.2d 546, 547 (4th Cir. 1958).




                                        3
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 4 of 25 PageID #: 1691



  SUTTON V. USA                                                            1:18CV163
                                                                           1:17CR27

                   MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
            DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
       OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

                                   III. DISCUSSION

         Sutton’s   central     argument,         that    his   attorney      provided

  ineffective assistance by failing to object at sentencing to his

  career offender designation, hinges on a single premise: that his

  prior convictions under N.Y. Penal Law § 220.16(1) for attempted

  criminal possession of a controlled substance in the third degree

  and criminal possession of a controlled substance in the third

  degree do not qualify as predicate offenses for a career offender

  sentencing enhancement. This assertion is factually and legally

  incorrect.

         Because Sutton’s prior convictions are both New York state

  felony offenses involving controlled substances, the Court must

  analyze the underlying statutes to determine if they match the

  generic     definitions     of    “attempt”       and    “controlled      substance

  offense.”

  A.     Categorical and Modified Categorical Approaches

         “[S]entencing   courts      must       compare   the   state   and   generic

  elements of such statutes as well as the elements of the underlying

  substantive statutory offense when determining whether a prior

  attempt conviction qualifies as a controlled substance offense.”

                                            4
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 5 of 25 PageID #: 1692



  SUTTON V. USA                                                       1:18CV163
                                                                      1:17CR27

                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

  United States v. Dozier, 848 F.3d 180, 182 (4th Cir. 2017).

  Pursuant to § 4B1.1 of the United States Sentencing Guidelines, a

  defendant is a career offender if, among other factors, “[he] has

  at least two prior felony convictions of either a crime of violence

  or a controlled substance offense.” U.S.S.G. § 4B1.1(a).

         In addressing whether a prior conviction triggers a Guideline

  sentencing enhancement, if the underlying statute is indivisible-

  i.e., it does not contain alternative elements, the Court applies

  the categorical approach. The point of this approach is “not to

  determine    whether     the   defendant’s        conduct   could   support     a

  conviction for a [predicate offense], but to determine whether the

  defendant was in fact convicted of a crime that qualifies as a

  [predicate offense.]” Dozier, 848 F.3d at 183 (internal citations

  omitted). For a prior conviction to qualify as a predicate offense,

  “the   elements    of    the   prior   offense     [must]   ‘correspond[]      in

  substance’    to   the   elements      of   the   enumerated   offense.”      Id.

  (internal citations omitted). Thus, under the categorical approach,

  a court focuses on the elements of the prior offense instead of on

  the conduct underlying the conviction.

         Where a crime is defined with alternative elements, courts may


                                          5
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 6 of 25 PageID #: 1693



  SUTTON V. USA                                                    1:18CV163
                                                                   1:17CR27

                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

  review a limited set of documents to determine which version of the

  statute formed the basis of the prior conviction. United States v.

  Williams, 898 F.3d 323 (3d Cir. 2018) (citing Descamps v. United

  States, 570 U.S. 254, 261-62, 133 S.Ct. 2276 (2013)). “Such a

  statute is termed ‘divisible’” and this more record-intensive

  analysis is called the “modified categorical approach.” Williams,

  898 F.3d at 333. Put another way, a statute                phrased in the

  disjunctive, using “or” to offset subsections, is divisible “if it

  lists ‘elements’ of the offense and not ‘means’ of committing that

  offense. . . . ‘Elements are the constituent parts of a crime’s

  legal definition - the things the prosecution must prove to sustain

  a conviction.’” Mathis v. United States, __ U.S. __, 136 S.Ct. 2243

  (2016). The purpose of the modified categorical approach is to

  “help effectuate the categorical analysis when a divisible statute

  . . . renders opaque which element played a part in the defendant’s

  conviction.” United States v. Abbott, 748 F.3d 154, 157-58 (3d Cir.

  2014) (citing Descamps, 133 S.Ct. at 2283)).

        1.    Categorical Approach and New York Attempt Statute

        In the Fourth Circuit, generic attempt involves (1) culpable

  intent to commit the crime charged, and (2) a substantial step


                                        6
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 7 of 25 PageID #: 1694



  SUTTON V. USA                                                     1:18CV163
                                                                    1:17CR27

                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

  towards the completion of the crime. Dozier, 848 F.3d at 186. “A

  substantial step is defined as a ‘direct act in a course of conduct

  planned to culminate in commission of a crime that is strongly

  corroborative of the defendant’s criminal purpose.’” Id. (quoting

  United    States   v.   Engle,   676   F.3d   405,   423   (4th   Cir.   2012)

  (additional citations omitted)). A substantial step “is more than

  mere preparation but less . . . than completion of the crime.” Id.

        The New York attempt statute provides that “[a] person is

  guilty of an attempt to commit a crime when, with intent to commit

  a crime, he engages in conduct which tends to effect the commission

  of such crime.” N.Y. Penal Law § 110.00. Because this statute does

  not include alternative elements, the statute is indivisible. See,

  e.g., Mathis, 136 S.Ct. at 2249. Two New York criminal laws also

  enumerate different classification categories depending on the

  scope and means of punishment for the underlying statutory offense.

  Relevant here, N.Y. Penal Law § 110.05 provides that “an attempt to

  commit a crime is a . . . [c]lass C felony when the crime attempted

  is a class B felony.”2 An individual convicted of a class B felony

        2
         In addition to attempted possession of a controlled
  substance with intent to sell, Sutton is convicted of criminal
  possession of a controlled substance in the third degree, in

                                         7
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 8 of 25 PageID #: 1695



  SUTTON V. USA                                                    1:18CV163
                                                                   1:17CR27

                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

  is exposed to a maximum of twenty-five years of imprisonment, while

  an individual convicted of a class C felony faces a maximum

  sentence of     fifteen   years   of   imprisonment.    N.Y.   Penal   Law §

  70.00(2)(b), (c).

        Therefore, to be convicted of attempt in New York, a defendant

  must have a specific intent to commit a specific crime—“there can

  be no attempt to commit a crime that does not involve a specific

  intent.” Holmes v. Ricks, 378 F.Supp.2d 171, 180 (W.D.N.Y. 2004)

  (citing People v. Bracey, 41 N.Y.2d 296, 300, 360 N.E.2d 1094

  (1977);3 People v. McDavis, 97 A.D.2d 302, 303-04, 469 N.Y.S.2d 508

  (4th Dept. 1983)). Regarding the overt act requirement for attempt

  in New York:

        [A] person can be convicted of an attempt to commit an
        offense only if it is proven that he came “very near” or


  violation of N.Y. Penal Law § 220.16(1). This statute states, in
  pertinent part, “[a] person is guilty of criminal possession of a
  controlled substance in the third degree when he knowingly and
  unlawfully possesses a narcotic drug with intent to sell it. . .
  . Criminal possession of a controlled substance in the third
  degree is a class B felony.”
        3
         “To the extent the statutory definition of a prior offense
  has been interpreted by the state’s highest court, this
  interpretation informs and constrains our analysis of the state
  law.” United States v. Dozier, 848 F.3d 180, 184 (4th Cir. 2017)
  (cleaned up).

                                         8
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 9 of 25 PageID #: 1696



  SUTTON V. USA                                                    1:18CV163
                                                                   1:17CR27

                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

        “dangerously near” to successfully completing the
        intended crime, see People v. Acosta, 80 N.Y.2d 665, 670,
        609 N.E.2d 518 (1993), “‘carr[ying] the project forward
        within dangerous proximity to the criminal end to be
        attained,’” People v. Bracey, 41 N.Y.2d 296, 300, 360
        N.E.2d 1094 (1977) (additional citation omitted).

  United States v. King, 325 F.3d 110, 114 (2d Cir. 2003).

        Based on these elements, the degree of intent required under

  New York’s general attempt statute is not greater than the intent

  required under the generic definition, and the New York application

  of an overt act corresponds in substance to the generic definition

  of a substantial act. See Taylor, 495 U.S. at 599, 110 S.Ct. 2143.

  Accordingly, under the requisite categorical approach, Sutton’s

  prior state conviction for attempt qualifies as a generic attempt

  offense.

        2.    Modified Categorical Approach and New York Penal Law
              § 220.16

        The Court turns next to consider whether the underlying

  offense matches the generic definition of a “controlled substance

  offense.” The term “controlled substance offense” is defined as:

        [A]n offense under federal or state law, punishable by
        imprisonment for a term exceeding one year, that
        prohibits the manufacture, import, export, distribution,
        or dispensing of a controlled substance (or a counterfeit
        substance) or the possession of a controlled substance


                                        9
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 10 of 25 PageID #: 1697



   SUTTON V. USA                                                              1:18CV163
                                                                              1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

         (or a counterfeit substance) with intent to manufacture,
         import, export, distribute, or dispense.

   U.S.S.G. § 4B1.2(b). A controlled substance offense also includes

   the offenses of “aiding and abetting, conspiring, and attempting to

   commit such offenses.” U.S.S.G. § 4B1.2 cmt. n.1.

         “In N.Y. Penal Law § 220.16, thirteen subsections set out in

   the disjunctive define when ‘[a] person is guilty of criminal

   possession    of   a   controlled       substance   in       the   third   degree.’”

   Stevenson v. United States, Criminal No. 3:12-CR-145, Civil Action

   No. 3:18-CV-0057, 2019 WL 845418 at *6 (M.D. Pa. Feb. 21, 2019).

   Each subsection identifies types and/or quantities of drugs, and

   knowing and unlawful possession applies to each subsection. Seven

   subsections     require      “intent     to    sell.”    §    220.16(1)-(7).     The

   remaining six subsections concern the weight of the prohibited

   substance. § 220.16(8)-(13). Therefore, the structure and various

   elements in the subsections of N.Y. Penal Law § 220.16 support the

   conclusion    that     the    statute     is    divisible      and   the     modified

   categorical approach may be applied to determine if a violation of

   the statute serves as a predicate offense for a career offender

   enhancement. See also, Felder v. United States, 5:09-CR-676-3, 2016

   WL 6110477, at *2 (N.D.N.Y. Mar. 1, 2016); United States v. Taylor,

                                            10
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 11 of 25 PageID #: 1698



   SUTTON V. USA                                                     1:18CV163
                                                                     1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   No. 11 CR 310, 2021 WL 599 1866, at *3-4 (S.D.N.Y. Nov. 30, 2012)

   (citing United States v. Brown, 97 F. App’x 348, 349-50 (2d Cir.

   2004)); Wesley v. United States, No. 06-CV-3717 (NGG), 2008 WL

   2640477, at *2 (E.D.N.Y. July 3, 2008) (finding that § 220.16(1)

   was “clearly . . . a ‘controlled substance offense’ within the

   meaning of U.S.S.G. § 4B1.1(a)”). See, e.g., United States v. King,

   325 F.3d 110, 114 (2d Cir. 2003) (holding that a violation of §

   220.16(1)    was   a   “serious   drug    offense”   under   18   U.S.C.   §

   924(e)(2)(A)(ii)).

         A statute is divisible, moreover, when it “can be violated by

   the possession of and intent to distribute many different drugs,

   the types of which can increase the prescribed range of penalties.”

   United States v. Abbott, 748 F.3d 154, 157-58 (3d Cir. 2014). To

   clarify which elements of a divisible statute played a part in the

   defendant’s conviction, a court must apply the modified categorical

   approach. See Descamps, 570 U.S. at 260. “Once a sentencing court

   determines the modified categorical approach applies, the court may

   look beyond the face of the statute to the “the terms of the

   charging document, the terms of a plea agreement or transcript of

   colloquy between judge and defendant in which the factual basis for


                                        11
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 12 of 25 PageID #: 1699



   SUTTON V. USA                                                     1:18CV163
                                                                     1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   the plea was confirmed by the defendant, or to some comparable

   judicial record of this information.” Shepard v. United States, 544

   U.S. 13, 26, 125 S.Ct. 1254 (2005).

         Here,   Sutton    attached    two     Certificates   of    Disposition

   Indictment to his combined reply and motion for appointment of

   counsel   (Dkt.   No.   24).   These    Certificates   concern    his   prior

   convictions for “Attempted Criminal Possession of a Controlled

   Substance 3rd Degree PL 110-220.16 01 CF (Dangerous Drug)” and

   “Criminal Possession of a Controlled Substance 3rd Degree PL 220.16

   01 BF (Cocaine)” (Dkt. No. 24-2 at 2-3). In New                  York, “[a]

   certificate issued by a criminal court, or the clerk thereof,

   certifying that a judgment of conviction against a designated

   defendant has been entered in such court, constitutes presumptive

   evidence of the facts stated in such certificate.” N.Y. Crim. Pro.

   Law § 60.60(1).

         Based on the Court’s review of these certificates, Sutton was

   convicted of an attempted violation of N.Y. Penal Law § 220.16(1)

   on November 27, 2007 (Dkt. No. 24-2 at 3). Subsequently, on January

   27, 2010, he was convicted of violating N.Y. Penal Law § 220.16(1).

   Id. at 2.


                                          12
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 13 of 25 PageID #: 1700



   SUTTON V. USA                                                   1:18CV163
                                                                   1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

         N.Y. Penal Law § 220.16(1) states, in pertinent part, “[a]

   person is guilty of criminal possession of a controlled substance

   in the third degree when he knowingly and unlawfully possesses a

   narcotic drug with intent to sell it. . . . Criminal possession of

   a controlled substance in the third degree is a class B felony.”

   This relevant offense category would result in a felony conviction

   and a maximum sentence of imprisonment that exceeds one year.4 N.Y.

   Penal Law § 70.00(2)(b) (“For a class B felony, the term shall be

   fixed by the court and shall not exceed twenty-five years.”).

         Finally, Sutton’s argument that the term “sell” in N.Y. Penal

         4

   In New York, an attempt to commit a crime is a class C felony when
   the crime attempted is a class B felony. N.Y. Penal Law § 110.05.
   Thus:

         [The defendant]’s attempt to sell a controlled substance
         was punishable by one year or more of imprisonment, and
         thus was a qualifying predicate for career offender
         sentencing. Although the [New York] penal code permits a
         first time offender convicted of a class C felony to
         receive as little as a parole supervision sentence, [the
         defendant] could have received a sentence of up to
         fifteen years. See N.Y. Penal Law §§ 70.00, 70.70.
         Therefore, even after [United States v.] Simmons, [649
         F.3d 237 (4th Cir. 2011)] [the] conviction may qualify as
         a predicate offense.

   United States v. Foreman, 519 Fed. Appx. 131, 134 (4th Cir. 2013)
   (applying New York attempt statute to career offender sentencing
   guideline).

                                        13
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 14 of 25 PageID #: 1701



   SUTTON V. USA                                                         1:18CV163
                                                                         1:17CR27

                    MEMORANDUM OPINION AND ORDER DENYING
              PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
             DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
        OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   Law    §   220.16(1)   is   broader    than       “distribute”   is   incorrect.

   According to 21 U.S.C. § 802(11), the term “distribute” means “to

   deliver (other than by administering or dispensing) a controlled

   substance or a listed chemical.” “Deliver” means “the actual,

   constructive, or attempted transfer of a controlled substance or a

   listed     chemical,    whether   or        not    there   exists     an   agency

   relationship.” 21 U.S.C. § 802(8). As the Second Circuit has

   discussed, “an attempt to sell—or to offer or agree to sell—a

   controlled substance “involv[es] . . . distributing . . . a

   controlled substance.” United States v. Wallace, 937 F.3d 130, 143

   (2d Cir. 2019) (quoting King, 325 F.3d at 114). Therefore, the

   underlying offense, criminal possession of a controlled substance

   in the third degree, is a categorical match to a generic controlled

   substance offense. Consequently, Sutton’s prior convictions for

   attempt and criminal possession of a controlled substance in the

   third degree are controlled substance offenses, and he was properly

   deemed a career offender under U.S.S.G. § 4B1.1.

   B.     Ineffective Assistance of Counsel Claim

          To succeed on an ineffective assistance of counsel claim, a

   “petitioner must show, by a preponderance of the evidence, that


                                          14
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 15 of 25 PageID #: 1702



   SUTTON V. USA                                                                  1:18CV163
                                                                                  1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   (1) ‘counsel’s performance was deficient,’ and (2) ‘the deficient

   performance prejudiced the defense.’” Beyle v. United States, 269

   F. Supp. 3d. 716, 726 (E.D. Va. 2017) (quoting Strickland v.

   Washington,    466       U.S.       668,    687,    104    S.Ct.    2052     (1984));    see

   also Hill v. Lockhart, 474 U.S. 52, 58-59, 106 S.Ct. 366 (1985)

   (holding    that   “the       two-part        [Strickland         standard]    applies    to

   challenges to guilty pleas based on ineffective assistance of

   counsel.”).

         To satisfy the first prong, the petitioner must show that

   counsel’s     conduct         “fell         below    an        objective     standard     of

   reasonableness       .    .     .    under     prevailing         professional    norms.”

   Strickland,    466       U.S.       at   687-88.    But        “[j]udicial    scrutiny    of

   counsel’s performance must be highly deferential” because “[i]t is

   all   too   tempting       for       a     defendant      to    second-guess    counsel’s

   assistance after conviction or adverse sentence, and it is all too

   easy for a court, examining counsel’s defense after it has proved

   unsuccessful, to conclude that a particular act or omission of

   counsel was unreasonable.” Id. at 689. “Because of the difficulties

   inherent in making the evaluation, a court must indulge a strong

   presumption that counsel’s conduct falls within the wide range of


                                                  15
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 16 of 25 PageID #: 1703



   SUTTON V. USA                                                          1:18CV163
                                                                          1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   reasonable professional assistance.” Id.

         To satisfy the second prong, in the context of a guilty plea

   a petitioner “must show there is a reasonable probability that, but

   for counsel’s errors, he would not have pleaded guilty and would

   have insisted on going to trial.” Hill, 474 U.S. at 59. “The

   [p]etitioner must ‘satisfy both prongs, and a failure of proof on

   either prong ends the matter.’” Beyle, 269 F. Supp.3d at 726

   (quoting United States v. Roane, 378 F.3d 382, 404 (4th Cir.

   2004)).

         In the memorandum in support of his § 2255 motion, Sutton

   offers four (4) reasons in support of his claim that his conviction

   and sentence were imposed in violation of his Sixth Amendment right

   to the effective assistance of counsel. First, Sutton alleges that

   his counsel failed to conduct basic legal research regarding

   whether    his   prior      New   York   convictions    were   valid     predicate

   offenses   for    application       of   the   career   offender   enhancement.

   Second, Sutton criticizes his counsel’s decision to concede the

   career offender enhancement and argue for a variance. Third, Sutton

   claims his counsel should have objected to the career offender

   designation      in   the   presentence       investigation    report.    Finally,


                                            16
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 17 of 25 PageID #: 1704



   SUTTON V. USA                                                         1:18CV163
                                                                         1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   Sutton contends that counsel failed to explain “matters to the

   extent reasonably necessary to permit [him] to make informed

   decisions about his representation and defense.” (Dkt. No. 163-2 at

   2).

         Importantly,     Sutton’s    assertions     about    his        attorney’s

   deficient performance are contradicted by the record. Absent clear

   and convincing evidence to the contrary, a defendant is bound by

   the representations he makes under oath during a plea colloquy or

   at sentencing. See United States v. Lemaster, 403 F.3d 216, 222

   (4th Cir. 2005); Blackledge v. Allison, 431 U.S. 63, 74-75, 97

   S.Ct.   1621    (1977)).    At    Sutton’s     plea   hearing,        the    Court

   specifically    addressed   the    potential    implication      of    a    career

   offender enhancement:

         THE COURT: Okay. Have . . . you ever been convicted in
         state court of a drug felony offense.

         DEFENDANT SUTTON: Yes, ma’am.

         THE COURT: All right. And that would be in New York?

         DEFENDANT SUTTON: Yes, ma’am.

         *****

         THE COURT: Okay. How many felonies are there?

         MR. DELLIGATTI: Well there’s two.

                                        17
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 18 of 25 PageID #: 1705



   SUTTON V. USA                                                   1:18CV163
                                                                   1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

         THE COURT: Two. Is this going to put your client at risk
         of a Chapter Four enhancement for career offender?

         MR. DELLIGATTI: It could. There’s been some difficulty in
         determining–and I’ve been in contact with his counsel in
         New York as to when certain pleas have been entered and
         whether they were drug court deferral types of pleas,
         whether the dates are accurate or not, so there is some
         – and Mr. Sutton is aware of those issues.

         THE COURT: All right. So, Mr. Sutton, when I say possible
         enhancement for career offender or I assume not armed
         career criminal but career offender?

         MR. DELLIGATTI: Yes, Your Honor.

         THE COURT: Do you understand that if you have two prior
         drug felony convictions that come within the definition
         of our federal law that you could have a significant
         enhancement to your sentence because of your two prior
         drug felony convictions?

         DEFENDANT SUTTON: Yes, ma’am.

         THE COURT: Are you sure? You know, this isn’t–is this
         something new you’re hearing from me?

         DEFENDANT SUTTON: No, it’s not new, ma’am.

         THE COURT: Okay. Do you understand that there will be a
         sentencing hearing and all of that will be discussed at
         the sentencing hearing?

         DEFENDANT SUTTON: Yes, ma’am.

         THE COURT: Okay. So Mr. Delligatti sounds like he’s on
         top of it and has explained it to you. Do you agree with
         that?


                                        18
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 19 of 25 PageID #: 1706



   SUTTON V. USA                                                   1:18CV163
                                                                   1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

         DEFENDANT SUTTON: Yes, ma’am.

         *****

         THE COURT: Mr. Sutton, has Mr. Delligatti adequately
         represented you in this matter?

         DEFENDANT SUTTON: Yes, ma’am.

         THE COURT: Has he left anything undone that you
         think–that you think he should have undertaken on your
         behalf?

         DEFENDANT SUTTON: No, ma’am.

   Case No. 1:17CR27, Dkt. No. 108 at 25:16-21, 32:10-33:15, 60:13-19

   (emphasis added). Sutton also confirmed at his plea hearing that no

   one had predicted his exact sentence, and that he understood that

   the Court would consider many factors to determine a reasonable

   sentence. Id. at 59:12-19.

         At sentencing, Sutton agreed that he did not have any evidence

   of ineffective assistance of counsel (Id., Dkt. No. 109 at 27:17-

   24). Additionally, he confirmed that the Court had discussed the

   potential application of the career offender enhancement during his

   plea hearing. Further, his attorney informed the Court that the two

   had discussed this issue:

         THE COURT: Yes. Okay. I would remind you that at the time
         I took your plea there was a discussion about this issue
         of the career offender. Do you recall that?

                                        19
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 20 of 25 PageID #: 1707



   SUTTON V. USA                                                   1:18CV163
                                                                   1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

         THE DEFENDANT: Yes.

         THE COURT: Okay. Mr. Delligatti, you addressed it at that
         time and said that you and Mr. Sutton had discussed the
         possibility that he was going to be a career offender,
         correct?

         MR. DELLIGATTI: Yes, Your Honor.

         THE COURT: Okay. And so at the time he signed this plea
         agreement he was aware?

         MR. DELLIGATTI: Yes, Your Honor.

         THE COURT: Okay. Thank you.

   Id. at 27:25-28:12.

         Critically, Sutton’s statements at sentencing that he was

   aware of the career offender enhancement and that he did not have

   any evidence of ineffective assistance of counsel bind him here

   unless he can show clear and convincing evidence to the contrary.

   He has failed to do so because he has not alleged any facts upon

   which relief can be granted, and, indeed, his argument centers on

   a mistaken understanding of the law. Therefore, because he cannot

   overcome the strong presumption that his attorney’s conduct was

   within the wide range of reasonable professional assistance, he

   cannot establish that his counsel rendered ineffective assistance.

         Even if Sutton could satisfy the first Strickland prong, he


                                        20
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 21 of 25 PageID #: 1708



   SUTTON V. USA                                                      1:18CV163
                                                                      1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   cannot meet the second. Critically, he does not argue that any of

   his   attorney’s   alleged    deficiencies    would   have    impacted     his

   ultimate guilty plea. Instead, Sutton’s position is that “[h]ad

   [he] understood that he had a viable defense to the application of

   the ‘career offender’ designation . . . [he] would have objected

   himself, and to the extent that counsel refused to raise the issue,

   he would have requested substitute counsel due to the conflict of

   interest between counsel and himself over his defense.” Id. at 10-

   11.

         Fatal to Sutton’s argument is his failure to contend that, but

   for his counsel’s errors, he would have insisted on going to trial.

   Indeed, his brief even attaches advice from his appellate attorney

   that “[b]ecause [he] entered a plea, [he] must show that but for

   [his] attorney’s errors[, he] would not have pleaded guilty.” (Dkt.

   No. 11-4 at 2) (emphasis added). Yet, Sutton has not made this

   point. Moreover, as previously analyzed at length, his contention

   that his prior New York drug felony convictions are not controlled

   substance offenses is legally and factually incorrect, and any

   argument made or objection raised in this vein would have been

   futile.    Therefore,    Sutton   cannot    prevail    on    his   claim   of

                                        21
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 22 of 25 PageID #: 1709



   SUTTON V. USA                                                    1:18CV163
                                                                    1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   ineffective assistance of counsel.

                           IV. EVIDENTIARY HEARING

         Under § 2255, a court must grant a hearing to “determine the

   issues and make findings of fact and conclusions of law” unless it

   can   be   “conclusively   shown”   through    the    case   record    that   a

   petitioner is not entitled to relief. 28 U.S.C. § 2255(b). Sutton

   has not raised any material issues that remain in dispute and

   therefore cannot demonstrate the need for an evidentiary hearing.

   United States     v.   Witherspoon, 231     F.3d     923 (4th   Cir.   2000);

   McCarver v. Lee, 221 F.3d 583, 598 (4th Cir. 2000). Moreover, an

   evidentiary hearing is not necessary when a court can properly

   conclude without further production of evidence that an ineffective

   assistance of counsel claim is meritless. Strickland, 466 U.S. at

   700. As the discussion above makes evident, Sutton’s allegations of

   ineffective assistance of counsel are meritless, and an evidentiary

   hearing would not cure any deficiencies in his arguments.

                    V. MOTION FOR APPOINTMENT OF COUNSEL

         There is no constitutional right to appointed counsel in a

   § 2255 proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555

   (1987). “[T]he right to appointed counsel extends to the first

                                        22
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 23 of 25 PageID #: 1710



   SUTTON V. USA                                                   1:18CV163
                                                                   1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   appeal of right and no further.” Id. The Court should appoint

   counsel to represent an indigent defendant only after a showing of

   particular need or exceptional circumstances has been made. See 28

   U.S.C. § 1915(e)(1); Cook v. Bounds, 518 F.2d 779 (4th Cir. 1975).

   “The question of whether such circumstances exist in any particular

   case hinges on characteristics of the claim and the litigant.”

   Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir 1984). Nonetheless,

   the Rules Governing Section 2255 Proceedings of the United States

   District Courts require that counsel be appointed in certain

   circumstances, such as upon a determination that an evidentiary

   hearing is required or if necessary for effective discovery. See

   Rules 6(a) and 8(c) of the Rules Governing § 2255 Proceedings.

         Although he asserts he needs counsel to access statutes and

   case law, Sutton has successfully filed his § 2255 petition and

   thoroughly briefed the matter. Nor does his lack of legal training

   establish a particular need or an exceptional circumstance that

   would justify the appointment of counsel in this case. As noted,

   the Court does not require an evidentiary hearing and finds that

   discovery is unnecessary because Sutton’s arguments are without

   merit. Therefore, Sutton is not entitled to the appointment of


                                        23
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 24 of 25 PageID #: 1711



   SUTTON V. USA                                                   1:18CV163
                                                                   1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   counsel and the Court accordingly DENIES his motion AS MOOT (Dkt.

   No. 24).

                                 VI. CONCLUSION

         For the reasons discussed, the Court DENIES Sutton’s amended

   § 2255 motion (Dkt. No. 11), DENIES AS MOOT the motion for

   appointment of counsel (Dkt. No. 24), and DISMISSES this case WITH

   PREJUDICE.

         It is so ORDERED.

         The Clerk SHALL enter a separate judgment order and transmit

   copies of both orders to the pro se petitioner by certified mail,

   return-receipt-requested, and to counsel of record by electronic

   means. The Court DIRECTS the Clerk to strike this case from the

   Court’s active docket.

                      VII. CERTIFICATE OF APPEALABILITY

         Pursuant   to   Rule   11(a)   of   the   Rules   Governing   §   2255

   Proceedings, the district court “must issue or deny a certificate

   of appealability when it enters a final order adverse to the

   applicant” in such cases. If the court denies the certificate, “the

   parties may not appeal the denial but may seek a certificate from


                                        24
Case 1:17-cr-00027-IMK-MJA Document 225 Filed 07/30/21 Page 25 of 25 PageID #: 1712



   SUTTON V. USA                                                          1:18CV163
                                                                          1:17CR27

                  MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
           DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
      OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

   the court of appeals under Federal Rule of Appellate Procedure 22.”

   28 U.S.C. § 2255(a).

         The Court finds it inappropriate to issue a certificate of

   appealability     in   this    matter   because    Sutton      has    not   made    a

   “substantial showing of the denial of a constitutional right.” See

   28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

   demonstrating     that    reasonable     jurists    would       find    that     any

   assessment of the constitutional claims by the district court is

   debatable or wrong and that any dispositive procedural ruling by

   the   district    court   is    likewise     debatable.       See    Miller–El     v.

   Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

   the Court concludes that Sutton has failed to make the requisite

   showing    and,    therefore,     DENIES      issuing     a     certificate        of

   appealability.

   DATED: July 30, 2021



                                                /s/ Irene M. Keeley
                                                IRENE M. KEELEY
                                                UNITED STATES DISTRICT JUDGE




                                           25
